Exhibit 10.2

 

STOCK AGREEMENT

 

This STOCK AGREEMENT (this “Agreement”) is dated as of January 24, 2003 and is
by and among Pioglobal First Russia, Inc., a Delaware corporation and indirect
wholly owned subsidiary of Harbor Global Company Ltd., a Bermuda limited
duration company (“Parent”) (Pioglobal First Russia, Inc., together with any
successor thereto, the “Company”), Pioglobal Omega, LLC, a Delaware limited
liability company and indirect wholly owned subsidiary of Parent (the “Majority
Stockholder”), and Maria Churaeva, an individual (the “Subscriber”).

 

RECITALS

 

WHEREAS, the Subscriber is the Chairman of the Board of Directors of Pioglobal
Asset Management, a Russian closed joint-stock company and subsidiary of the
Company (“PAM”);

 

WHEREAS, pursuant to a prior agreement between the Subscriber and the Company,
Subscriber agreed to supervise and manage the operations of PAM, on behalf of
PFR, and in consideration of the completion of certain management services
performed for and on behalf of PFR through January 1, 2003, the Company desires
to grant to Subscriber a bonus as compensation for services rendered in the form
of five percent (5%) of the issued and outstanding shares of common stock, par
value US$.01 per share (the “Common Stock”), of the Company (after giving effect
to the issuance hereunder and under that certain Stock Agreement of even date
with Andrei Uspensky) on the terms and subject to the conditions set forth
herein, and the Subscriber desires to accept such shares;

 

WHEREAS, as a condition precedent to the grant of the shares of Common Stock
described above, both the Majority Stockholder and the Subscriber agree to enter
into a Stockholders Agreement in substantially the same form as is attached
hereto as Exhibit A; and

 

WHEREAS, this Agreement amends and restates in its entirety that certain Stock
Agreement between the parties hereto as of the date hereof.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.

Grant. Subject to the terms and conditions set forth herein, the Company hereby
grants to Subscriber one hundred twenty-one thousand (121,000) shares of Common
Stock (the “Shares”) of the Company, representing five percent (5%) of the
issued and outstanding capital stock of the Company (after giving effect to the
issuance hereunder and under that certain Stock Agreement of even date with



--------------------------------------------------------------------------------

 

Andrei Uspensky), in consideration of and as compensation for services
previously rendered by Subscriber for and on behalf of PFR, and the Subscriber
hereby agrees to accept said Shares from the Company.

 

2. Full Performance; Amendment and Release. The grant, transfer, assignment,
conveyance and delivery of the Shares to the Subscriber shall constitute
complete and full performance in all respects of the Company’s and Pioglobal
Corporation’s (an indirect wholly owned subsidiary of Parent), obligations
pursuant to the Letter of Engagement effective as of May 23, 2002 (the “Letter
of Engagement”) by and between Pioglobal Corporation and the Subscriber, and the
parties hereto acknowledge and agree that this Agreement shall be deemed to
amend the Letter of Engagement, to that effect. The Subscriber hereby releases
and forever discharges the Company, PAM, Pioglobal Corporation and their
affiliates from and against any and all claims now or hereafter existing
relating in any manner to the last paragraph under “Fees and Bonus” in the
Letter of Engagement.

 

3. Taxes; Approvals; and Other Reporting. Subscriber hereby acknowledges and
agrees that Subscriber is solely responsible for: (a) reporting the grant of
Shares contemplated hereby, providing any required notice(s) and obtaining any
required consent(s) or approval(s) pursuant to any applicable laws, rules or
regulations to any regulatory or governmental authority, including the Central
Bank of the Russian Federation and other Russian governmental and regulatory
authorities; and (b) the payment of any and all local, state, federal and
foreign income, withholding, transfer and other taxes and payments of any kind
now or hereafter owed by the Subscriber as a result of or in connection with the
grant and issuance of the Shares by the Company to the Subscriber hereunder.

 

4. Appraisal. To facilitate any required reporting on the part of the Subscriber
and the payment of any and all income and withholding taxes that may be due as a
result of the transaction contemplated hereby, the Company shall engage an
independent, third-party appraiser reasonably acceptable to the Subscriber, such
approval not to be unreasonably withheld, conditioned or delayed; provided, that
the Subscriber’s approval shall not be so required in the event that the
independent, third party appraiser selected by the Company is one of the
following firms: Deloitte & Touche, Ernst & Young or KPMG, and any successor
firm thereto. The selected independent, third-party appraiser shall determine
the fair market value of the Shares granted hereunder as of January 1, 2003, and
in doing so, shall consider and apply appropriate discounts, including lack of
liquidity and minority interest discounts. In addition, in connection with the
determination of fair market value of the Shares, the selected independent,
third party appraiser shall record the formula pursuant to which such fair
market value is determined and deliver such formula to the Company’s Board of
Directors. All costs relating to the engagement of the independent third party
appraiser shall be borne by the Company.



--------------------------------------------------------------------------------

5. Representations and Warranties of the Subscriber. Subscriber represents and
warrants to the Company and the Majority Stockholder that each of the statements
contained in this Section 5 is true and correct:

 

  (a) Subscriber understands and acknowledges that the Shares are being granted
to Subscriber under the exemption from registration provided for in Section 4(2)
of the Securities Act of 1933, as amended (the “Act”), and accordingly, must be
held indefinitely by Subscriber, unless the Shares are subsequently transferred
in transactions that are either registered under the Act or exempt from
registration. Subscriber understands that the Company is under no obligation to
register the Shares under the Act or to file for or comply with an exemption
from registration, and recognizes that exemptions from registration, in any
case, are limited and may not be available when Subscriber may wish to sell,
transfer, pledge or otherwise dispose of the Shares. Subscriber acknowledges
that this transaction has not been scrutinized by the United States Securities
and Exchange Commission or by any federal or state or foreign regulatory or
governmental authority charged with the administration of the securities laws;

 

  (b) Subscriber acknowledges that she has had access to all corporate records
and accounts of the Company;

 

  (c) Subscriber understands and has fully considered, for purposes of owning
the Shares, and understands that: (i) owning the Shares is a speculative
investment which involves a high degree of risk of loss of the entire grant to
Subscriber; (ii) that there will be no public market for the Shares and
accordingly, it may not be possible for Subscriber to liquidate the Shares in
case of an emergency; and (iii) Subscriber’s right to transfer the Shares is
limited as set forth in the Stockholders Agreement attached hereto as Exhibit A;

 

  (d) Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of owning the
Shares;

 

  (e) Subscriber has had the opportunity to discuss the tax consequences of
ownership of the Shares with her representatives, including her attorney, and/or
accountant, if any;

 

  (f)

Subscriber will own the Shares solely for Subscriber’s own account, for
investment purposes only, and not with a view to, or in connection with, any
resale or distribution thereof. Subscriber agrees not to sell, transfer, pledge
or otherwise dispose of the Shares in violation of the provisions of the Act.
Subscriber has no contract, undertaking, understanding, agreement or
arrangement, formal or informal, with any person to sell, transfer, pledge or
otherwise transfer to any person or otherwise dispose of



--------------------------------------------------------------------------------

 

the Shares, or any part thereof, any interest therein or any rights thereto; the
undersigned Subscriber has no present plans to enter into any such contract,
undertaking, agreement or arrangement;

 

  (h) Subscriber understands that a notation restricting transfer of the Shares
will be made on the stock transfer books of the Company and consents to the
placement of a legend on the Shares in a form substantially as follows:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL SUCH SHARES ARE REGISTERED
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY IS OBTAINED
TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.

 

The foregoing representations and warranties are made by Subscriber and
Subscriber hereby agrees that such representations and warranties shall survive
the grant of the Shares by the Company to Subscriber.

 

6. Acknowledgments of the Subscriber. Except as expressly set forth herein,
Subscriber acknowledges and agrees that there have been no representations,
guarantees or warranties, of any nature or kind, whether express or implied,
made to her by the Company, its subsidiaries, affiliates, agents or employees,
or by any other person.

 

7. Stockholders Agreement. As a condition precedent to the grant of the Shares
pursuant to this Agreement, Subscriber shall execute and deliver a Stockholders
Agreement substantially in the form attached hereto as Exhibit A.

 

8. Miscellaneous.

 

  (a) Further Assurances. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.

 

  (b) Notices. All notices or other communications given or made hereunder shall
be in writing and shall be delivered or mailed in the manner prescribed by, and
to the address(es) set forth in, the Stockholders Agreement attached hereto as
Exhibit A.

 

  (c) Severability. If any provision of this Agreement is rendered void, invalid
or unenforceable by any court of law for any reason, such invalidity or
unenforceability shall not void or render invalid or unenforceable any other
provision of this Agreement.

 

  (d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflicts of laws principles thereof.



--------------------------------------------------------------------------------

  (e) Waiver. No waiver of any term or provision hereof shall be effective
unless in writing signed by the party waiving such term or provision.

 

  (g) Entire Agreement. This Agreement, together with Exhibit A, constitutes the
entire understanding of the parties, and supercedes any other agreements or
understandings, whether written or oral, in effect with respect to the subject
matter hereof.

 

  (h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same Agreement. One or more counterparts of this Agreement may be
delivered via facsimile, with the intention that they shall have the same effect
as an original counterpart thereof.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereby executed this Agreement as of the
date first set forth above.

 

COMPANY:

PIOGLOBAL FIRST RUSSIA, INC.

By:

 

    /s/ Stephen G. Kasnet

--------------------------------------------------------------------------------

Name:

 

    Stephen G. Kasnet

Title:

 

    President

MAJORITY STOCKHOLDER

PIOGLOBAL OMEGA, LLC

By its sole member HGCL Ltd.

By:

 

    /s/ Stephen G. Kasnet

--------------------------------------------------------------------------------

Name:

 

    Stephen G. Kasnet

Title:

 

    President

SUBSCRIBER

By:

 

    /s/ Maria Churaeva

--------------------------------------------------------------------------------

Name:

 

    Maria Churaeva

 

Agreed to and accepted by:

PIOGLOBAL CORPORATION

By:

 

    /s/ Stephen G. Kasnet

--------------------------------------------------------------------------------

Name:

 

    Stephen G. Kasnet

Title:

 

    President

PIOGLOBAL ASSET MANAGEMENT

By:

 

    /s/ Andrei Uspensky

--------------------------------------------------------------------------------

Name:

 

    Andrei Uspensky